              Case 20-10243-PDR          Doc 35      Filed 07/17/20     Page 1 of 10




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA

In re:
JEFFREY A. DALEY                                               Case No. 20-10243-PGH

                                                               Chapter 7
                        Debtor.
                                                 /

                     TRUSTEE'S APPLICATION FOR EMPLOYMENT
                        OF SPECIAL COUNSEL RETROACTIVE
                                  TO JUNE 9, 2020

        Trustee, Sonya S. Slott, respectfully requests an Order of the court authorizing the

employment of Larry Levine, Esq., of the Law Offices of Anidjar & Levine, PA, to represent the

Trustee as special counsel in this case, retroactive to June 9, 2020, and states:

        1.     It is necessary that the trustee employ an attorney to represent the bankruptcy estate

to undertake the efforts in a personal injury case, primarily a negligent security case, involving the

Debtor, Jeffrey A. Daley.

        2.     The attorney does not hold or represent any interest adverse to the debtor or the

estate with respect to the matter on which he is to be employed, and the trustee believes that the

employment of this attorney would be in the best interest of the estate.

        3.     Attached to this Application as Exhibit A is the proposed attorney's affidavit

demonstrating Larry Levine, Esq. and the Law Offices of Anidjar & Levine, PA are disinterested

as required by 11 U. S. C. § 327(e) and a verified statement as required under Bankruptcy Rule

2014.

        4.     The attorney has agreed to be compensated in accordance with 11 U. S. C. § 330

and his existing Fee Agreement (attached as Exhibit "B").

        5.     The Trustee believes this attorney is qualified to handle and pursue this cause of
                Case 20-10243-PDR       Doc 35    Filed 07/17/20   Page 2 of 10




action.

          WHEREFORE, the Trustee respectfully requests an Order authorizing the employment of

Larry Levine, Esq. of the Law Offices of Anidjar & Levine, PA to represent the Trustee on

contingency basis, retroactive to June 9, 2020.

Dated: July 17, 2020
                                                  /s/ Sonya S. Slott, Trustee
                                                  SONYA S. SLOTT, TRUSTEE
                                                  P.O. Box 15580
                                                  Plantation, FL 33318
                                                  (954) 423-4469
Case 20-10243-PDR   Doc 35   Filed 07/17/20   Page 3 of 10




EXHIBIT A
Case 20-10243-PDR   Doc 35   Filed 07/17/20   Page 4 of 10
Case 20-10243-PDR   Doc 35   Filed 07/17/20   Page 5 of 10
Case 20-10243-PDR   Doc 35   Filed 07/17/20   Page 6 of 10




EXHIBIT B
Case 20-10243-PDR   Doc 35   Filed 07/17/20   Page 7 of 10
Case 20-10243-PDR   Doc 35   Filed 07/17/20   Page 8 of 10
Case 20-10243-PDR   Doc 35   Filed 07/17/20   Page 9 of 10
Case 20-10243-PDR   Doc 35   Filed 07/17/20   Page 10 of 10
